Case 1:19-cv-00387-AJT-MSN Document 7-1 Filed 05/16/19 Page 1 of 3 PageID# 39




                       EXHIBIT A
Case 1:19-cv-00387-AJT-MSN Document 7-1 Filed 05/16/19 Page 2 of 3 PageID# 40



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION


CRITICAL PROJECT SERVICES, LLC,

                       Plaintiff,

v.                                                    Case No. 1:19-cv-00387



BRADLEY GRAY and WORLDWIDE
MISSION CRITICAL, LLC,

                       Defendants.


                           DECLARATION OF JOSEPH D. WILSON
                     IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

         I, Joseph D. Wilson, Esq., hereby declare as follows:

         1.         I am a special counsel in the law firm Kelley Drye & Warren LLP, counsel for

Plaintiff Critical Project Services, LLC (“CPS”). I am a member in good standing of the Bar of

this Court, and also of the Bars of the Commonwealth of Virginia, the District of Columbia and

the States of Maryland, New York and New Jersey.

         2.         I submit this Declaration in support of Plaintiff’s Request for Entry of Default and

make this Declaration based on my personal knowledge.

         3.         On April 2, 2019, CPS filed its Complaint (“Complaint”) against Defendants Gray

and Worldwide Mission Critical, LLC. See ECF No. 1.

         4.         The Clerk of this Court issued a Summons in a Civil Action (the “Summons”) to

Gray on April 3, 2019. See ECF No. 2.

         5.         Personal service of the Complaint on Gray was properly executed pursuant to

Federal Rule of Civil Procedure 4(e)(2)(b) by leaving the Summons and a copy of the Complaint



4849-2211-4455v.2
Case 1:19-cv-00387-AJT-MSN Document 7-1 Filed 05/16/19 Page 3 of 3 PageID# 41



at Gray’s home in Ashburn, VA with Fatima Gray, a person of suitable age and discretion who

resides there by a private process server on April 6, 2019. See ECF. No. 5.

         6.         To the best of my knowledge, no answer or other response to CPS’s Complaint has

been filed or served. Gray has also not contacted Plaintiff’s counsel to seek an extension of time

to answer the Complaint.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on May 15, 2019 in Washington, DC.

                                                         /s/ Joseph D. Wilson
                                                    /s/ Joseph D. Wilson
                                                    Joseph D. Wilson (VSB # 43693)
                                                    Kelley Drye & Warren LLP
                                                    Washington Harbour, Suite 400
                                                    3050 K Street, N.W.
                                                    Washington, DC 20007
                                                    Telephone: 202.342.8400
                                                    Facsimile: 202.342.8451
                                                    Email: jwilson@kelleydrye.com

                                                    Attorney for Plaintiff
                                                    Critical Project Services LLC




4849-2211-4455v.2                                  2
